        Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 1 of 22



 1 CRAIG ORENT, E.S.Q.
     State Bar #015512
 2 ORENT LAW OFFICES, PLC
     11811 N. Tatum Blvd., Suite 3031
 3 Phoenix, Arizona 85028
     (480) 656-7301
 4 Fax: 888-506-5818
     corent@orentlaw.com
 5 Attorney for Defendant
 6                                    IN THE UNITED STATES DISTRICT COURT
 7                                       FOR THE DISTRICT OF ARIZONA
 8
      UNITED STATES OF AMERICA,
 9                                                               Case No: CR20-00336-TUC-DCB
                         Plaintiff,
10
      vs.                                                    DEFENDANT’S OBJECTION TO
11
      DRITAN DEDA,                                             PRESENTENCE REPORT
12
                         Defendant.
13
14           Defendant, Dritan Deda, through undersigned counsel, respectfully submits the following
15 objection to the draft presentence report.
16 I.        OBJECTION TO PARAGRAPHS 24, 26, & 27:
17           A.       DEFENSE POSITION
18           Summarily, the objection is that the conviction and sentence from ¶ 24 should not result in
19 three Criminal History (“CH”) points because the sentence was imposed and finished more than 15
20 years before the commission of the underlying offense. As a result, the CH points should be 9
21 instead of 12, and the CH category should be IV (24-30 mos.) instead of V (30-37 mos.).
22           According to Application Note to §4A1.1(a), three points are added to the CH Cat.
23 calculation for each prior sentence that exceeds one year and one month. But to apply, that sentence
24 must have been imposed within 15 years before the commencement of the underlying offense;
25 alternatively, “the defendant’s incarceration [for that case must have] extended into the fifteen-year
26 period.” Id. (emphasis added). See also §4A1.2(e)(1) (“Also count any prior sentence of
27 imprisonment exceeding one year and one month, whenever imposed, that resulted in the defendant

28 being incarcerated during any part of such fifteen-year period.” (emphasis added)).
                                                       -1-
                                                            Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 2 of 22



                                                      1           In addition, the application note to §4A1.2 (App. Note 2) states, “[f]or purposes of applying
                                                      2 §4A1.1(a), (b), or (c), [meaning for calculating solely if the sentence warrants 1, 2, or 3 points] the
                                                      3 length of a sentence of imprisonment is the stated maximum (e.g., [i]n the case of an indeterminate
                                                      4 sentence of one to five years, the stated maximum is five years. . .) . . . That is, criminal history

                                                      5 points [as distinguished from whether the sentence, outside of 15 years, extended into the 15-year
                                                      6 window] are based on the sentence pronounced, not the length of time actually served.” (emphasis
                                                      7 added).
                                                      8           The sentence in ¶ 24 was imposed on 12/11/2002 and was an indeterminate sentence of 13
                                                      9 mos. to 10 years in prison (“BOP”). Thus, at the outset, for purposes of §4A1.1(a) (adding three
                                                     10 points), the maximum sentence was 10 years, and would preliminarily qualify for adding three CH
                                                     11 points because the “imposed” sentence was 10 years and exceeds “one year and one month.”
                                                     12           However, the sentence was imposed more than 15 years before the commencement of the
ORENT LAW OFFICES, PLC
                  11811 N. Tatum Blvd., Suite 3031




                                                     13 underlying crime (imposed on 12/11/2002; start date of underlying crime was December 30, 2019,
                      Phoenix, Arizona 85028




                                                     14 with the 15-year cutoff being 12/9/2004). Therefore, the prior sentence could qualify for 3 points
                                                     15 only if Mr. Deda was “incarcerated” (see supra.) because of this sentence beyond 12/9/2004. Given
                                                     16 a commonsense, reasonable assessment and analyses of the existing, known record, Mr. Deda

                                                     17 suggests he was not “incarcerated” for the particular case referenced in ¶24 beyond 12/9/2004, the
                                                     18 15-year endpoint.
                                                     19           The sentence in ¶ 25 was imposed on 3/13/2003 (3 months, 2 days after imposition of the
                                                     20 sentence in ¶ 24) and was 23 to 48 mos. to run consecutive to the sentence in ¶ 24. See ¶25 & Ex. A.
                                                     21 Because the two sentences were to run consecutive, and the minimum sentence to be served under ¶
                                                     22 24 was 13 months (which would have ended on 1/11/2004 – before the start of the 15-year cutoff of
                                                     23 12/9/2004), there is no evidence in the record or other showing that Mr. Deda was “incarcerated”
                                                     24 because of ¶ 24 beyond and into the 15-year timeframe. In fact, it appears from the records that he
                                                     25 served less than 13 mos. before the ¶ 25 sentence began.
                                                     26           The plea agreement from ¶ 24 expressly states, “Sentencing Agreement to no more than 13
                                                     27 (thirteen months) to run concurrently with each other on each count.” Ex. B. And the sentencing

                                                     28 abstract typed notes similarly say, “Pros recommend 13 month cap on min. Ct accepts plea.” Ex. C.
                                                                                                             -2-                               United States v. Dritan Deda
                                                                                                                                          Case No. CR20-00336-TUC-DCB
                                                            Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 3 of 22



                                                      1 Additionally, Mr. Deda received 252 days of credit for time served against that sentence, meaning he
                                                      2 had just 138 days (or approximately four months, 18 days) to serve before the second (consecutive)
                                                      3 sentence began.
                                                      4           After combining the minimum 23 months sentence from ¶ 25 with the minimum sentence of
                                                      5 13 months (minus credit for time served), the approximate release date would coincide with the
                                                      6 actual release date listed in both paragraphs: 2/22/05. This observation further supports the
                                                      7 conclusion that the sentence from the first case (¶24) had concluded before the 15-year marker or
                                                      8 starting point.
                                                      9           For further clarification, the end of the remaining sentence of 4 mos., 18 days (after the credit
                                                     10 reduction) from the date of sentencing in the first case was April 29, 2003, which means that as of
                                                     11 the sentencing date in the second case (on 3/13/2003), Mr. Deda had just 47 days to serve before the
                                                     12 next sentence began (on 4/29/2003). Mr. Deda was released from Michigan prison to ICE on
ORENT LAW OFFICES, PLC
                  11811 N. Tatum Blvd., Suite 3031




                                                     13 2/22/2005, just under approximately 22 months (he had 23 months to serve on his second sentence).
                      Phoenix, Arizona 85028




                                                     14           Consequently, the evidence reflects that Mr. Deda’s incarcerations (from ¶ 24) of 13 months
                                                     15 (minus the CTS) was completed before the 15-year mark. And, because he was not “incarcerated
                                                     16 during any part of such fifteen-year period,” that sentence cannot be counted or receive any CH

                                                     17 points.
                                                     18           B.      POTENTIAL CONTRARY POSITION
                                                     19           Upon notifying the assigned prosecutor, and through her, the PSR writer (“PO”), the PO
                                                     20 responded that he would modify – or update – the draft-PSR, in part because the case referenced in
                                                     21 ¶24 was so old that there were no elucidating records. However, the PO later reported that his
                                                     22 supervisor contacted someone (Sharleen Buck) at the Michigan Department of Corrections
                                                     23 (“MDOC”), and as a result, there would be no modification.
                                                     24           As a result, undersigned communicated with Ms. Buck by email and later by telephone,
                                                     25 seeking an explanation and clarification. Ms. Buck confirmed that Mr. Deda’s file no longer exists
                                                     26 and that there is no digital record because of a change in computer systems. However, Ms. Buck
                                                     27 indicated she had sufficient data to opine that Mr. Deda was incarcerated on all of his cases –

                                                     28 including the one from ¶24 – up until his release to ICE on 2/22/2005 (into the 15-year window).
                                                                                                             -3-                               United States v. Dritan Deda
                                                                                                                                          Case No. CR20-00336-TUC-DCB
                                                             Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 4 of 22



                                                      1            Respectfully, this opinion seems to fly in the face of and to be incompatible with a practical
                                                      2 review of and deduction from the documentary record, as we know it. Consequently, Mr. Deda and
                                                      3 defense counsel maintain the stated objection.
                                                      4 II.        CLOSING
                                                      5            Therefore, Mr. Deda, through undersigned counsel, objects to ¶¶24, 26, & 27 and suggests
                                                      6 the applicable CH should be IV (24-30 mos.) instead of V (30-37 mos.).
                                                      7                     Respectfully submitted on August 31, 2020
                                                      8                                        /s/ Craig Orent
                                                                                               Craig Orent, Esq.
                                                      9                                        Attorney for Defendant
                                                     10
                                                          CERTIFICATE OF SERVICE
                                                     11
                                                          I certify that on August 31, 2020, I electronically transmitted the attached document to the Clerk’s Office using the ECF
                                                     12 System for filing and transmittal to the following ECF registrants:
ORENT LAW OFFICES, PLC
                  11811 N. Tatum Blvd., Suite 3031




                                                     13 Heather Nicole Siegel, Esq.
                      Phoenix, Arizona 85028




                                                          Assistant United States Attorney
                                                     14
                                                          Eric G. Nuñez
                                                     15 U.S. Probation Officer
                                                     16

                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27

                                                     28
                                                                                                                     -4-                                    United States v. Dritan Deda
                                                                                                                                                       Case No. CR20-00336-TUC-DCB
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 5 of 22



                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  




               ATTACHMENT A
CLOSED                FOJ 4:20-cr-00336-DCB-LAB
                    Case                  C ASE R EDocument
                                                    G I S TE R O29
                                                                 F AFiled
                                                                     C T I O08/31/20
                                                                             NS      Page 064/of2 22
                                                                                                  2/ 20 PAGE      5
02 - 0 1 3 2 0 3 - F H J U DGE B URRESS         F IL E 1 0/2 1 / 0 2    ADJ D T 02 / 13 / 0 3 C LOSE 0 3/ 1 7 / 0 3

                                                      Attys;P-Mccririe/D-Niskar;                                      CRT
                                                      M doc -min 2 3 m o s , m a x 4 8 m o s ;                        CRT
                                                      Consecutive w/02-12867-fh &                                     CRT
                                                      c oncurrent w/ea other & St .                                   CRT
                                                      C lai r c ou n t y c a s e 02 - 2 8 2 8 ;                       CRT
                                                      drb                                                             CRT
   S ENTENCE P R I S ON :                 MI N I M UM                                                      CREDIT
       C ONSECUTI V E                 Y YY- 2 3 - D D D                                                 YYY-MMM-DDD
   B EGI N 0 3 / 1 3 / 0 3
         $ 60 . 0 0     CRI M E V I C T I M R I G H T S                       60.0 0       DNA S P E C I MEN F E E
  61                                       0 0 00 2    SENT E N C I N G                                               CRT WCC
                                                      Mdoc-min 23 mos, max 48 mos ;                                   CRT
    S ENTENCE P R I S ON                MIN I MUM                      MAXIMUM                             CREDIT
        C ONSECUTIV E                Y YY- 2 3 - D D D              Y YY- 4 8 - D D D                   YYY-MMM-DDD
    B EGIN 0 3 / 1 3 / 0 3
  62                                                  N OTICE O F A P P EA L O F R I G H T S                          CLK WCC
  63                                                  Remand to county jail                                           CLK WCC
  64 03/ 17/ 03                                       F INAL O R D E R O R J U D G M E N T F I L E D                  CLK D RB
                                                      / COMMIT T O M D O C                                            CLK
  65 06/14/ 10                                        Removed COLLECT status - P R I S                                C LK L L P
  66 09/14/ 11                                        Letter Sent — Overdue Payment                                   CLK T MK
  67                                                     S tm t Nb r - 1       T ex t — 1 0 1                         CLK T MK
  68                                                     T ot Du e o n S t m t — $ 1 2 0 . 0 0                        C LK T MK
  69   09/ 28/   12                                   F ILE S EN T T O M I C R O F I L M                              C LK K O
  70   11/ 21/   12                                   F ILE R E T U R NE D F R O M M I C R O F I L M                  C LK K O
  71   11/ 13/   13                                   L et t e r   Se n t - 2 - 1 0 2 - $ 1 2 0 . 0 0                 C LK L L P
  72   11/ 21/   13                                  PREV. 8 7 9 C E N TURY D R .                   ¹ 1 0 05          C LK R R
                                                     ADDR. T R O Y M I 4 8 0 8 3                                      CLK
                                                     S OURCE: A C CURI N T                                            CLK
  73                                                 L et t e r Se n t — 1 0 1 — $ 1 2 0 . 0 0                        C LK R R
  74 01/ 28/ 14                                      Stop Send Overdue Pymt Notice                                    C LK R R
  75 07/ 15/ 14                                      Start Send Overdue Pymt Notice                                   C LK R R
  76                                                 P REV. 3 1 6 2 6 S C HOENHERR ROAD , A                           C LK R R
                                                     ADDR. WARREN M I 4 8 0 8 8                                       CLK
                                                     S OURCE: A C CURI N T                                            CLK
  77                                                 L et t e r    Se n t   - 1 03 - $12 0 . 0 0                      C LK R R
  7 8 04/ 13/ 18                                   MONEY ORDERED                                                      CRT   ***
                                                   A UTOMA TI C L A T E          FEE ASSESSMENT                       CRT
          $ 24 . 0 0   20% L A T E   P E NALT Y F E E
  79 06/ 01/18                                       Extracted to a Collect Agency                                    C LK K L C
  80 02/ 13/ 20                                      COLLECT s t m t l ev e l RES E T 9 0 0 - 0                       C LK R R
  81 02/20/ 20                                       L e t t e r Se n t - 1 - 1 0 1 - $ 1 4 4 . 0 0                   C LK R R
                                                    END OF S UMMARY
              Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 7 of 22
                                 Original-Court                                                                 3rd copy-State Police
                                 1 st co ~ Cor r e c t i o n s NN a 4gp                                         4t h c o py-Defendant
 pprov ed ,SCAG                  2nd co~ Co r rections (for return) ~                                           5th c opy-Prosecutor

STATE OF MICHIGAN                                       JUDGMENT OF SENTENCE                                      CASE NO.
44TH J UDI C I A L C I R CUI T C OURT                      COMMITMENT TO                                          0 2- 0 1 3 2 0 3 - F H - B
                                                      DEPARTMENT OF CORRECTIONS

O RI 4 7 0 0 1 5 J                        P ol i c e R epor t N o .                                               PAGE   1
COURT ADDRESS                                                                                                     COURT TELEPHONE NO.
JUDI CI A L C ENTER                                        HOWELL                               MI   4 8 84 3                     (517)546- 9 816

                                                                                       Defendant
                                                                                 DEDA,DRITAN,
THE PEOPLE OF STATE OF MICHIGAN                                                  8 79 CENTURY DR .                ¹ 1 0 05
                                                                                 TROY MI   4 8 0 83
                                                                                 CTN/TCN: 4 7 0200313701
                                                                                 S ID f           D OB: 8/ 22 / 7 8

Prosecuting attorney name                              B ar n o .                      Defendant attorney name                           B ar n o .
MORSE, DAVID L . ,                                     3 309 3               NI SKA R , J OSEPH A . ,                                      55538

THE COURT F I N DSf

1.The defendant was found guilty on                                     2/ 1 3/03 of the crime(s) stated below:

     *Plead use (G) for guilty plea; (NC) for nolo contendere; (MI) for guilty but
      mental l y i l l .
     "Use (X) if sentence is to be enhanced because of Habitual Offender Act.
         CONVICTED BY                                       CHARGE CODE(S)
CT     P L E A COURT JURY                  CRIME                                                   MCL CITATION/PACC CODE
 1                    X   ESC A P E A WAIT TRIAL-FELON Y                                        750 . 1 9 7 2
 2                    X   ESC A P E A WAIT TRIAL-FELON Y                                        750 . 1 9 7 2 CONSPIRE

     2.The conviction is reportable to the Secretary of State under
       NCL 2 5 0 . 6 2 5 ( 2 D) ( 5 ) .     Th       d f     d     t'        d     '       1'              mh        '   •   ,.
                                                                                                                                  Q
                                                                                                                                  .6-)-.
                                                                                                                                  -




     3.HIV testing and sex offender registration is completed.
     4.The defendant has been fingerprint ed according to MCL 28.243.
                                                                                                                                       n(CR
                                                                                                                                       ( 2(21
IT    IS ORDEREDf
5.Defendant is sentenced to custody of Michigan Department of Correc t.one.
  This sentence shall be executed immediately.

                                          DATE    JA I L
   SENTENC E    M IN I M U M MAXI M U M SENTENCE CREDIT                                                     OTHER
CT   DATE       YR -MO - D Y  Y R- MO    BEGI N S MO-D Y                                                 INFORMATION
 1 3 / 1 3 /03 000-023-000 000-048 3 / 1 3 /03
 2     3 /13/03 000-023-000 000-048 3 /13/03

X 6.Sentence(s) to be served consecutively to: (if this item is not checked,
    the sentence is concurrent)
  X each other.   X c a se numbers W/FILE 02-12867-FH

7.Defendant shall pay(                                       8.00 for restitution.
                                             X ~           6 • . Dt l    f             D NR   pl
                                             X ~6            0 . 00      f             C ' * 2' t '      5 ' ght         6 od .
                                                 ~               •0      f             f         1h      t ' t .

     8.The concealed weapon board shall                                      sus p end for                days
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 8 of 22



                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  




               ATTACHMENT B
CLOSED                FOJ 4:20-cr-00336-DCB-LAB
                     Case                      C ASE R EDocument
                                                        G I S TER O29
                                                                   F AFiled
                                                                      C T I O08/31/20
                                                                             NS       Page04/ 2 222
                                                                                           9 of   /20    PA G E    1
02 - 0 1 2 8 6 7 - F H J U DGE B U RRESS             F IL E 0 4/16/02 A D J DT 10/28/02 CLOSE 1 2 / 1 6/02
                        L IVING S TO N C O U N T Y                                  COD   SCA O : S E C B L I NE 0 3

D 00 1 D E DA,DRI TAN, Q                                            DOB: 08/22/7 8                 SEX : M        RA C E : U
  A KA- DARAJ , K O L E ,
  AKA- DEDA , T ONY,
        1 281 BR I G H TO N D R I V E                             C TN: 4 7 0 2 0 0 1 0 0 1 0 1 TC N :
        HOLLI S T ER , CA     95 0 2 3                            SID :
                                                                  D LN: X XXXXXXXXXXXX S T : X X
         A TY : NI S K A R , J O S EPH A . ,                      P ROSE C U T O R : M O R S E, DAVID L . ,
                P -5553 8       7 8 7 - 2 8 1 - 4 9 2 2 RETAI NED                       P-33093
         L OWER DI S T R I C T :      0 0 5 3 CTY 4 4 7 C AS E S 0 2 - 0 7 8 2 -F Y PREL I M : W A IV E 0 4 / 1 0 / 0 2
         I NCARCERATION D A T E :                           DISTRICT ARRAIGNMENT:                  04 / 04/ 0 2


R 0 0 1 S H ERWIN W I L L I A M S , , 3 7 5 0 OWE                  $85 0 . 00 R E C            $ 672 . 6 0 B A L          $ 177 . 4 0
R 00 2 S T ATE A LARM, ,                      OW E                 $ 1 2 9 . 3 1 RE C              $.00       BAL         $ 129 . 3 1
R 0 0 3 ST TR E ASURY, UNCLAI MED R E ST , O W E                     $ 2 9 . 9 0 RE C           $ 29 . 9 0    BAL             $.00

                                                    Bond H i s t o r y

       Num            Amount                             Type                      Pos t e d     Da t e          S tat u s

                   $ 1, 0 0 0 , 00 0 . 00   C ash/ S u r e t y                                                Cance l l ed

                                                         C harge s

N um Typ e           Charge(Pace )           A sc / Tr f C h a rge Description                       O ffense D t             D sp E v t

01    ORG    750 . 11 0                                  B REAK K E N T E R W/I N TENT                    04/02/02            N O C MSH
02    ORG    750 . 116                                   B URGLAR' S T O OL S P S S                       0 4/02/0 2          N OC M S H
03    ORG    750 . 110                         C         BREA K & EN T E R W / I N T E NT                 04/ 0 2 / 0 2       NOC M S H

                                                      A ssessment s

             Account                                       O rder e d                   Pai d                  B al a n c e

         FI NES                                             $50     00                  $.00                     $ 50 . 0 0
         C RIME V I C T I M R I G H T S                     $60     00                  $.00                     $ 60 . 0 0
         R ESTI T U T I O N                                $979     31             $ 702 . 5 0                 $ 276 . 8 1
         D NA S PECI MEN F E E                              $60     00                  $.00                     $ 60 . 0 0
         2 0% LAT E P E NALT Y F E E                        $34     00                  $.00                     $ 34 . 0 0

                TOTAL :                                 $ 1, 1 8 3 . 3 1           $ 702 . 5 0                 $ 480 . 8 1
         P AYMENT DUE :                             L ATE F E E D A T E :      2/11/ 03

                                       Actions, Judgments, Case Notes

 Num      Dat e      J u dge           Chg/Pty        E v e nt Description/Comments

     1 0 4/ 1 6 / 02 B U R RESS                       CASE REASSI GNMENT                                                      CLK DRB
                                                        FROM: L A T R E I L L E , S T A NLE Y J . ,                           CLK
                                                           TO: B U RRESS , DA N I E L A . ,                                   CLK
                                                      R ETURN T O C I R C U I T C O U R T                                     CLK DRB
                                                      SET NEX T D A T E F O R : 0 4 / 1 9 / 02               8 : 3 0 AM       CL K
                                                         ARRAIGNMENT
                                                      D. C . J U D G E - HEGARTY                                              CLK
                                                      I NFORMA T I O N                                                        CLK DRB
                                                      C ODEFEND A N T / C O N S O L I D A T E D                               CLK DRB
                                                                                                      PAGE        2
CLOSE D                                   CASE RDocument
                      FOJ 4:20-cr-00336-DCB-LAB
                    Case                         EGISTER O29   F AFiled
                                                                     C T I O08/31/20
                                                                             NS      Page 010
                                                                                            4/ of
                                                                                               2 222
                                                                                                  /20
02 - 0 1 2 8 6 7 - F H J U DGE B URRESS         FIL E 0 4 / 1 6 / 0 2 ADJ D T 10 / 2 8 / 0 2 C L OSE 1 2/ 1 6 / 0 2

                                                 0 2- 1 2 8 6 6 - F H                                      CLK
                                                        PAULI N H A RUSHA                                  CLK
    5 04/ 19/ 02                                 MONEY ORDERED                                             CRT DRB
          $ 50 . 0 0   FI NES
    6                                            N OTICE S EN T F O R :         05/24 / 0 2 8 :3 0 A M     CLK CEB
                                                    P RE-T R I A L H E A R I N G
                                                 N OTICE S EN T F O R :         06/24 / 0 2 8 :3 0 A M     CLK CEB
                                                    J URY T R I A L
                                                 N OTICE S EN T F O R :         07/08 / 0 2 8 :3 0 A M     CLK CEB
                                                    J URY T R I A L
                                                 A LTERNATE T R I A L D A T E                              CLK
                                                 ARRAIGNMENT                                               CRT DRB
                                                 W AIVED / CI RC U I T C O URT WA I V E R O F              CRT
                                                 A RRAIGNM EN T F I L E D                                  CRT
   10                                            Remand to county jail                                     CLK DRB
   12                                            ARRAIGNMENT                                               C RT S J B
                                                 Attys: P- W. McCririe                                     CRT
                                                   D - J . Th om a s                                       CRT
                                                 Defendant Arraigned On Record                             CRT
                                                 Court Enters A Not Guilty Plea                            CRT
                                                 Pre-Trial Set 05/24/02 © 8:30a                            CRT
                                                 Jury Trial Set 06/24/02 O 8:30                            CRT
                                                 A l t Ju r y Tr i a l 07/ 0 8/ 0 2 @ 8 : 3 0              CRT
                                                 Def Motion to Amend Bond                                  CRT
                                                 D eni e d                                                 CRT
   11 04/ 22/ 02                                 P ROOF O F S E R V I C E / NT C T O A P P E A R           CLK DRB
   13 05/24/ 02                                  S ET NEX T D A T E F O R : 0 5 / 3 1 / 0 2 8 : 3 0 A M    CLK WCC
                                                    P RE-T R I A L H E A R I N G
                                                 adj from 5/24/02                                          CLK
                                                 Order f o r ad j                                          CLK
   14 06/14/ 02                                  REMOVE NEXT E V E NT : 0 6 / 2 4 / 0 2       8 : 3 0 AM   CLK DRB
                                                   J URY T R I A L
                                                 adj to 9/9/02                                             CLK
   15                                            R EMOVE N E X T E V E N T : 0 7 / 0 8 /0 2   8 : 3 0 AM   CLK DRB
                                                    J URY T R I A L
                                                 S ET NEX T D A T E F O R : 0 9 / 0 9 /0 2    8 : 3 0 AM   CLK DRB
                                                    J URY T R I A L
                                                 adj from 6/24/02                                          CLK
                                                 Order f or ad j                                           CLK
   17                                            Stip order to adj pth                                     CLK   DRB
   18 07/ 15/ 02                                 D emand f o r d i s c o v e r y                           CLK   DRB
   19                                 D 001      APPEARANCE                                                CLK   DRB
                                                    A TTORNEY :    P - 5 5 5 3 8 NI S K A R                CLK
                                                 Demand for trial by jury                                  CLK
   20                                 D 001        F ROM : T H O M A S, JAMES C . ,                        CLK   DRB
                                                      TO: N I S K A R , J O SEPH A . ,                     CLK
   21                                            P ROOF O F S E R V I C E F I L E D                        CLK   DRB
   22                                            Substitution of atty                                      CLK   DRB
                                                 consent                                                   CLK
                                                 Order                                                     CLK
   24 07/16/ 02                                  Trial witn list                                           CLK   DRB
   25                                            P ROOF O F S E R V I C E F I L E D                        CLK   DRB
   23 07/ 18/ 02                      D 001      F ROM : N IS K A R , J O S E P H A . ,                    CLK   DRB
                                                    TO:   THO M A S, JAMES C . ,                           CLK
   26 08/ 02/ 02                      D 001      A P P L E                                                 CLK   DRB
                                                    A TTORNEY : P - 5 5 5 3 8 NI S K A R                   CLK
   27                                 D 001        F ROM : T H O M A S, JAMES C . ,                        CLK   DRB
CLOSE D               FOJ 4:20-cr-00336-DCB-LAB RDocument
                    Case                         EGISTER O   29F AFiled
                                                                     CTIO NS
                                                                        08/31/20 Page 011   4/of
                                                                                              2 222
                                                                                                 /20  PAGE         3
02 - 0 1 2 8 6 7 - F H J U DGE B URRESS         F IL E 0 4/1 6 / 0 2   ADJ D T 10 / 2 8 / 0 2 C L OSE 1 2/ 1 6 / 0 2

                                                       TO: N I S K A R , J O S EPH A . ,                        CLK
  28                                              P ROOF O F S E R V I C E F I L E D                            CLK D RB
  29 08/15/ 02                                    REMOVE NEXT E V E NT : 0 9 / 0 9 / 0 2           8 : 30 A M   CLK D RB
                                                     J URY T R I A L
                                                  adj    t o 9/ 30/ 02                                          CLK
  30                                              S ET N EX T D A T E    F OR : 0 9 /30/0 2        8 : 30 AM    C LK D R B
                                                     J URY T R I A L
                                                  adj f r om 9 / 9 / 02                                         CLK
                                                  Orde r f or adj                                               CLK
  31 08/ 19/ 02                                   P ROOF O F S E R V I C E F I L E D                            CLK DRB
  32 09/ 30/ 02                                   S ET NEX T D A T E F O R : 1 0 / 2 8 /0 2        8 : 30 AM    CLK DRB
                                                     J URY T R I A L
                                                  a dj f r om 9 / 3 0 / 0 2                                     CLK
                                                  Order f or adj                                                CLK
  33 10/ 10/ 02                                   Amended trial witn list                                       CLK    DRB
  34 10/15/ 02                                    Writ of habeas corpus                                         CLK    DRB
  35 10/ 28/ 02                                  M ISCELLA N OU S H E A R IN G H E L D                          CRT    MJ P
                                                 A ttys : P - W . M c C r i r i e                               CRT
                                                  D - J o s eph N i s k a r                                     CRT
                                                  Dat e s c h e d u l e d f o r J YT                            CRT
                                                  Def Sworn & Testifies                                         CRT
                                                  Plt & Def Waive Trial by Jury                                 CRT
                                                  Def Pl N/C to Cnt 1:B & E w/i                                 CRT
                                                  nt ;   Cn t   2:   PSS Bu r g .                               CRT
                                                 Tools; Cnt 3: Consp B & E w/I                                  CRT
                                                 Pros recommend 13 month cap on                                 CRT
                                                 m in .                                                         CRT
                                                 Ct a c c e p t s p l ea                                        CRT
                                                 SEN Set For: 12/11/02 @ 1:30pm                                 CRT
                                                 DNA testing & $60 fee ordered                                  CRT
                                                  F ile 0 2 - 1 3 20 3   P r e t r ia l C o n d u c t           CRT
                                                   & Cl o s e d                                                 CRT
                                                  Bond Ca n c e l l ed                                          CRT
  38                                  0 00 0 1   M ISCELLA N OU S H E A R IN G H E L D                          CRT    DRB
                                                 NOLO CONTENDRE                                                 CRT
  39                                  0 00 0 2   M ISCELLA N OU S H E A R IN G H E L D                          CRT    DRB
                                                 NOLO CONTENDRE                                                 CRT
                                      0 00 0 3   M ISCELLA N OU S H E A R IN G H E L D                          CRT    DRB
                                                 NOLO CONTENDRE                                                 CRT
  51                                             S ET N EX T D A T E F O R : 1 2 / 1 1 / 0 2 1 : 3 0 PM         C LK   MJ P
                                                    SENTENCI NG
  36 10/29/ 02                                   REFERRAL F O R P R E - S E NTENCE REPORT                       CLK D RB
  37                                             PLEA A GREEMENT                                                CLK D RB
  41                                             W AIVER O F T R I A L B Y J U R Y                              CLK D RB
  42                                              Remand to county jail                                         CLK DRB
  43                                             ORDER FOR DN A S A MPLE                                        CLK DRB
  44 11/13/ 02                                   C ERTI F I C A T 1 0 N & R E T URN O F D N A                   CLK DRB
                                                 SAMPLE                                                         CLK
  45 12/11/ 02                                   N OTICE O F A P P EA L O F R I G H T S                         CLK WCC
  46                                              Remand to county jail                                         CLK WCC
  47                                  00001       SENTENCING                                                    CRT DRB
                                                 Attys;P-Mccririe/P-Niskar;                                     CRT
                                                 Mdoc-min 13 mos, max 10 yrs w/                                 CRT
                                                 252 d a y s c r e di t ;                                       CRT
                                                 drb                                                            CRT
    S ENTENCE P R I S ON :            MI N I MUM                  MAXIMUM                        CREDIT
                                   Y YY- 1 3 - D D D             10 - MMM-DDD                Y YY-MMM-2 5 2
CLOSE D                                   CASE RDocument
                      FOJ 4:20-cr-00336-DCB-LAB
                    Case                         EGISTER O29
                                                           F AFiled
                                                               CTIO  NS
                                                                    08/31/20 Page 012
                                                                                    4/ of
                                                                                       2 222
                                                                                          /20                       PAGE         4
02 - 0 1 2 8 6 7 - F H J U DGE B URRESS         FILE 04/16/02 A D J DT 10/28/02 CLOSE                               1 2/ 1 6 / 0 2

   BEGIN 12/11/02
         $60 . 0 0     CRI M E V I C T I M R I G H T S                 9 79 . 3 1   REST I T U T I O N
         $ 60 . 0 0    DNA S P E C I ME N F E E
    8                                    0 00 0 2     SENTENCING                                                     CRT DRB
                                                  Mdoc-mi n      1 3 m o s , m a x 1 0 y r s w/                      CRT
                                                  252 d a y s    c r ed i t ;                                        CRT
    S ENTENCE P R I S ON :             MINI MUM                    MAXIMUM                        CREDIT
                                    Y YY- 1 3 - D D D             10-MMM-DDD                  Y YY-MMM-2 5 2
    BEGIN 12/11/02
  49                                   0 000 3    SENT E N C I N G                                                   CRT DRB
                                                  Mdoc-min 13 mos, max 10 yrs w/                                     CRT
                                                  252 d a y s c r ed i t ;                                           CRT
    S ENTENCE P R I S ON :             MIN I MUM                   MAXIMUM                        CREDIT
                                    Y YY- 1 3 - D D D             10 - MMM-DDD                Y YY-MMM-2 5 2
   BEGIN 12/11/02
  50 12/ 16/ 02                                   F INAL O R D E R O R J U D G M EN T F I L E D                      CLK DRB
                                                  / COMMIT T O M D O C                                               CLK
  65                                              BOND CANCELED ( 01 )                                               CLK DRB
  5 2 0 4 / 04/ 0 3                               C OURT ORDERED P A I D                                             CLK DRB
                                                  RECEI PT ¹     0 0 1 9 1 8 4 9 A MT                     $.00
                                                   co-deft pymt 02-12866-fh                                          CLK
                                                       1 10 . 2 0                                                    CLK
  53 04/ 24/ 03                        R 001      R ESTITU T IO N D I S B U R S E M E N T                            CLK DRB
                                                  RECEZPT ¹       0 0 1 7 92 7 5  AMT                $ 110 . 2 0
                                                   co-deft pymt 02-12866-fh                                          CLK
  54 10/ 08/03                                    C OURT ORDERED P A I D                                             CLK DRB
                                                  RECEI PT ¹     0 0 1 97 1 8 7   AMT                $ 104 . 8 0
  55 10/30/ 03                         R 001      R ESTITU T IO N D I S B U R S E M E N T                            CLK DRB
                                                  RECEI PT ¹     0018 81 62       AMT                $ 104 . 8 0
  56 01/29/ 04                                    C OURT ORDERED P A I D                                             CLK DRB
                                                  RECEI PT ¹     002 002 23       AMT                     $.00
                                                   co-deft pymt 02-12866-fh                                          CLK
                                                        88.83                                                        CLK
  57 02/12/ 04                         R 001       R ESTITU T ION D I S B U R S E M E N T                            CLK DRB
                                                   RECEI PT ¹   0 0 1 92 8 9 7    AMT                 $ 88 . 8 3
                                                   co-deft pymt                                                      CLK
  58 03/16/ 04                                     C OURT ORDERED P A I D                                            CLK MCB
                                                   RECEI PT ¹    002 017 26       AMT                $ 115 . 6 2
  59 03/ 25/ 04                        R 001       R ESTITU T ION D I S B U R S E M E N T                            CLK DRB
                                                   RECEI PT ¹    0 0 1 94 8 0 3   AMT                $ 115 . 6 2
  60 07/19/ 04                                     C OURT ORDERED P A I D                                            CLK DRB
                                                   RECEI PT ¹    0 0 2 0 5 4 07   AMT                $ 12 5 . 5 0
  61 08/ 05/04                         R 001       R ESTITU T IO N D I S B U R S E M E N T                           CLK DRB
                                                   RECEIPT ¹     002 008 15       AMT                $ 125 . 5 0
  62 11/18/ 04                                     C OURT ORDERED P A I D                                            CLK DRB
                                                   RECEIPT ¹     0 0 2 0 9 1 8 4 AMT                 $ 12 7 . 6 5
  63 12/ 09/04                         R 001       R ESTITU T ION D I S B U R S E M E N T                            CLK D RB
                                                   RECEI PT ¹    0 0 2 0 7 2 0 0 AMT                 $ 127 . 6 5
                                                   C OURT ORDERED P A I D                                             CLK DRB
  64 03/ 08/05
                                                   RECEI PT ¹    0 02 1 2 0 2 7 AMT                   $29 . 90
                                                   /state of mi check                                                 CLK
                                                   F ILE SEN T T O M I C R O F I LM                                   C LK   KO
  68 09/28/12
  66 11 /07/ 12                                    COLLECT S t a t u s — PRISON                                       C LK   RR
  67                                               Removed COLLECT status — PRI S                                     C LK   RR
  69 11/21/ 12                                     F ILE R E T U R N E D F R O M M I C R O F I L M                    C LK   KO
  70 11/13/ 13                                     L e t t e r S en t - 1 - 1 0 1 - $ 4 4 6 . 8 1                     C LK   LLP
  7 1 1 1/ 2 1 / 1 3                               P REV. 8 79 C E N TURY D R .                                       C LK   RR
CLOSED               FOJ 4:20-cr-00336-DCB-LAB
                    Case                 C ASE R Document
                                                 E G I S TE R O29
                                                                F AFiled
                                                                    CTIO 08/31/20
                                                                          NS      Page 04/ 2 222
                                                                                       13 of  /2 0             PA G E    5
02 - 0 1 2 8 6 7 - F H J U DGE B URRESS        FILE 04/16/02 A D J DT 10/28/02 CLOSE                           1 2 / 1 6/02

                                                    ADDR. T R O Y M I 4 8 0 8 3                                 CLK
                                                    S OURCE: A C CURI N T                                       CLK
  72                                                L e t t e r Se n t - 1 0 1 — $ 4 4 6 . 8 1                  C LK   RR
  73 01/15/14                                       L et t e r Se n t - 2 - 1 0 2 - 9 4 4 6 . 8 1               C LK   RR
  74 01/28/14                                       Stop Send Overdue Pymt Notice                               C LK   RR
  75 07/15/14                                       Start Send Overdue Pymt Notice                              C LK   RR
  76                                                PREV. 3 1 6 2 6 S C HOENHERR ROAD , A                       C LK   RR
                                                    ADDR. WARREN M I 4 8 0 8 8                                  CLK
                                                    S OURCE: A C CURI N T                                       CLK
  77                                                L et t e r   Se n t - 1 03 — $ 4 4 6 . 8 1                  C LK   RR
  78 10/24/ 17                          R 00 3      RE ST I T U T IO N D I S B U R S E M E N T                  C LK   KLC
                                                    RECEI PT S       02 1 9 1 9 6 6    AMT          $29 . 90
                                                    * *Upda t e d r e c o r d s                                 CLK
  79 04/ 13/ 18                                    MONEY ORDERED                                                CRT    ***
                                                   A UTOMA TI C L A T E F E E A S S E S S M E N T               CRT
          S 34 . 0 0   2 0 % ' L A T E P ENALTY F E E
   80 06/01/ 18                                     Extracted to a Collect Agency                               C LK K L C
   81 02/ 13/ 20                                   C OLLECT s tm t l e v e l R E S E T 9 0 0 - 0                C LK R R
   82 02/ 20/ 20                                   Le t t e r Se n t - 1 - 1 0 1 - 8 4 8 0 . 8 1                C LK R R
                                                  END OF S UMMARY
              Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 14 of 22
                         Original-Court                                                  > 3rd copy-State Police
                         1 st c o ~   Co r r e c t i o n s                 KC jI®(I)<4th copy-Defendant
Approved ,SCAO           2nd co~ - Corrections (for return)                                5 t h c o p y - P r o s ecut o r

STA'ZE OF MICHIGAN                        JUDGMENT OF SENTENCE                                 CASE NO.
                                             COMMITMENT TO                                     0 2- 0 1 2 8 6 7 - F H - B
44TH JUDICIAL CIRCUIT COURT
                                        DEPARTMENT OF CORRECTIONS

                             P oli c e R ep or t N o .                                         PAGE   1
O RI 4 7 0 0 1 5 J
                                                                                               COURT TELEPHONE NO.
COURT ADDRESS
JUDI CI A L C ENTER                          HOWELL                          MI     48 8 4 3               (517)546- 9816

                                                                    Defendant
                                                                  DEDA,DRITAN,
                                                                  AKA-DARAJ, KOLE,
THE PEOPLE OF STATE OF MICHIGAN                                   879 CENTURY DR.
                                                                  TROY MI    4 80 8 3
                                                                  C TN/TCN : 4 7 0 2 0 0 1 0 0 1 0 1
                                                                  S ID :                D OB) 8/ 22 / 7 8

Prosecuting attorney name                B ar n o .                 Defendant attorney name                           B ar n o .
                                          33093                  N ISKAR,JOSEPH A . ,                                 55538
MORSE, DAVID L . ,

THE COURT F I N DS :

1.The defendant was found guilty on 10/28/02 of the crime(s) stated below:

     *Pleaf use (G) for guilty plea; (NC) for nolo contendere; (MI) for guilty but
      mental l y il l .
     *Use (x) if sentence is to be enhanced because of Habitual Offender Act.
         CONVICTED BY                                       CHARGE CODES)
CT     PLEA COURT JURY               CRIME                                       MCL CI T A T I O N/ P A8 E CODE
 1       NC            BREAK & E NTER W/ I N TENT                            7 50 . 1 1 0
 2       NC            BURGLAR'S T OOLS PSS                                  7 50 . 1 1 6
 3       NC            BREAK & E NTER W/ I N TENT                            750 . 1 1 0 C ONSPIRE           fp)=-
                                                                                                                  a ) 72

     2.The    conviction is reportable to the Secretary of State under
       D dl   2 5 7 . 6 2 5 ) 20) (D) . 2 0 d f dd 0 ' d ' 2' 0*
     3.HIV    testing and sex offender registration is completed.
     4.The    defendant has been fingerprint ed according to MCL 28.243. do

IT    I S O RDERED:
5.Defendant is sentenced to custody of Michigan Department of Corrections.
  This sentence shall be executed immediately.
                                     DATE       J AI L
                           MAXIMUM SENTENCE   CREDIT                                       OTHER
   S ENTENC E M IN I M U M
                            Y R-M O BEG I N S   MO-DY                                   INFORMATION
CT    DATE    YR- MO - D Y
 1 12/11/02 000-013-000 010-000 12/11/02 00- 2 5 2
                                              0
 2 12/11/02 000-013-000 010-000 12/11/02 0 00- 2 5 2
 3 12/11/02 000-013-000 010-000 12/11/02 0 00- 2 5 2

     6.Sentence(s) to be served consecutively to: (if this item is not checked,
       the sentence is concurrent)
       e ach o t h e r . case numbers

7.Defendant shall pay:            X       $97 9 .31 fo r restitution.
                                  5 ~         60. OD         f       DDA       pl
                                  X         $60 . 0 0 f o r Crime Victim Rights Fund.
           Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 15 of 22
                           Original-Court                                              3rd copy-State Police
                           1 st c ~  Cor r ec t i o n s                                4t h c o p y - D e f e ndant
Approved,SCAO              2nd co~ - Corrections (for return)                          5th c o py-Prosecutor

STATE OF MICHIGAN                           JUDGMENT OF SENTENCE                         CASE NO.
44TH JUDICIAL CIRCUIT COURT                    COMMITMENT TO                             0 2- 0 1 2 8 6 7 - F H - B
                                          DEPARTMENT OF CORRECTIONS

O RI 4 7 0 0 1 5 J            P ol i c e R epor t N o .                                  PAGE     2
COURT ADDRESS                                                                            COURT TELEPHONE NO.
JUDI CIA L C ENTER                             HOWELL                 MI    4 88 4 3            ( 517 ) 5 4 6 - 9 8 1 6

                                                               Defendant
                                                            DEDA,DRITAN,
                                                            AKA-DARAJ, KOLE,
THE PEOPLE OF STATE OF MICHIGAN                             879 CENTURY DR.
                                                       V    TR O Y MI 480 8 3
                                                            C TN/TCN: 4 7 0 2 0 0 1 0 0 1 0 1
                                                            S ID :               D OB: 8/ 22 / 7 8

Prosecuting attorney name                  Bar n o .           Defendant attorney name                         B ar n o .
MORSE, DAVID L . ,                         33093           N ISKAR,JOSEPH A . ,                                55538

                                                $.00 for forensic lab test.

    8.The concealed weapon board shall      su s p end for          days
                                            p ermanent l y r e v o k e
       the concealed weapon license, permit number                                                  i s sued b y
                                      C ounty .

9.Court recommendation:




D at e .             6)~     J udg e :                                                          B ar N o : 1 1 4 4 5
                                         DAN   L A . BU RRES

I certify that this is a correct and complete abstract from the original court
records, The sheriff shall, without needless delay, deliver defendant to the
Michigan Department of Corrections at a place designated by the department.



      (SEAL)
                                     Deputy      c o u r t c l er k

                  MCL 765. 1 5 ( 2 ) ,    MCL 7 6 9 . 1 6a , MCL 7 7 5 . 22 , MCL 7 8 0 . 7 66 , MCR 6 . 4 27 (A)

CC 219b (3/02 )      J U D G M ENT OF SENTENCE, COMMITMENT TO DEPARTMENT OF CORRECTIONS
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 16 of 22



                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  
                                 	  




                ATTACHMENT C
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 17 of 22




                                STAT E O F M I C H I G A N

         IN THE CIRCUIT COURT FOR THE COUNTY OF LIVINGSTON


PEOPLE OF THE STATE OF MICHIGAN,

                        Plaintiff,


                                                     CaseNo(s).

      i~ ~          ~ b y*                           544M Y PLEA FORM
                        Defendant.                   4 o ~ r e ar
                                               /



                                                     Age          Date of Birth

2.   Fo rmal schooling consists of
3.   Do you read, write and understand the English language?
     Are you presently under the influence of alcohol or any controlled substance?
                                            n .~W+
     You are presently offering a plea of gyikp to:
                                                •5
             Count I. Name:          f
             S tatute: MCL:          6 I lb            MSA
             Please chepiI,applicable line:
             (g) getty      as charged
             ( ) Le sser Included Offense                                            r>
             ( ) Dis missed as part of this plea
             Maximum Penalty of Count I:                                             6)
                    P                                                                     i-~;-:
                                                                                          L



                                                                                     co
             Count ll. Name:                  rasA o4 Ei& LK
             Statute: MCL:           d. t              MSA:
             Please checgapplicable line:
             (X )       5 N y as charged
             ( ) L e sser Included Offense
             ( ) Di s missed as part of this plea
             Maximum Penalty of Count II:
                /d
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 18 of 22




             Count III, Name:
             Statute: MCL:          .                 eh MS A
             Please cheep applicable line:
             g( )       ( N l fy as charged
             ( )        Le sser Included Offense
             ( )        Di smissed as part of this plea
             Maximum Penalty of Count III:




            Count IV, Name:
            Statute: MCL:                                 MSA:
            Please check applicable line:
            ( ) Gu i lty as charged
             ( )        Le sser Included Offense
             ( ) Dis missed as part of this plea
             Maximum Penalty of Count IV:



                                              ~C, •
     Doyen  understandthat th pl o f dpdttrth t you sr o wo f feri g to this ch g ~hs th
     same legal effect as a conviction at a trial?

     Do you understand that if you are presently on probation or parole for any other conviction
     thatthepleaof tttfythatyouar no o fferingcouldres ltinarcvocationofthatsta~s d
     might subject you to the full penalties of the prior conviction?

     Are you presently on probation or parole for any other conviction?

     If yes, explain.




7.   Has your lawyer explained to you the nature of the charge against you to your corn lete
     satisfaction?

     Are you satisfied with the services of your attorney?
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 19 of 22




8.     Wha t is the maximum sentence on this charge?

       What is the minimum sentence, if any?                                  6 Piob+4~
       Do you understand that you are entitled to a trial?
       (A)   th at trial could be by a jury?
                      OR
       (B)    if y ou choose, and prosecutor and the Court consent, your trial could be in front of
              the judge sitting without a jury' ?

10.    Do you understand that if the Court accepts your plea that you will not have a trial o any
       kind?

11.    Do you understand that you have the following rights at a trial?

       (A)    to be presumed innocent until proven guilty

       (B)    to have the prosecutor prove, beyond a reasonable doubt, that you are guilty ~ 4L

       (C)    to have the witnesses against you appear at the trial

       (D)    to question the witnesses against you                                         44
       (E)    to have the Court order your witnesses to appear at the trial

       (F)    to remain silent during the trial

       (G)    to not have that silence used against you

       (H)    to testify at the trial if you want to


       Do you further know and understand that if the judge accepts the plea that you are now
       offering, you are giving up all the rights you would have at a trial, including the bove
       enumerated rights?

1 2.   Is the plea that you are now offering the result of a plea agreement between the p i s?

13.    Th e plea agreement is as follows:



                                          ~       (~      Q M L aA (~
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 20 of 22




       (A)    H a s anyone promised anything beyond what is in the plea agreement?

(NOTE: Court must confirm with both attorneys and the defendant the accuracy of the plea
bargainingagreement and ask each side to confirm the same on the record. If the Court is in any
way a party to the plea agreement the Court shall state its knowledge and agreement to the plea
arrangement.)

       (B)    If the plea agreement and its terms provide for your plea to be made in exchange for
              a specific sentence disposition or a prosecutorial sentence recommendation the Court
              may:
              (I)  Re ject the agreement
              (2)     Acc ept the agreement aAer considering the presentence report, in which event
                      this Court must sentence you to the sentence agreed to or recommended by
                      the prosecutor
              (3)     Acc ept the agreement without having considered the presentence report

               (4)    Ta k e the plea agreement under advisement

       (C)    If t he Court accepts the plea agreement without considering the presentence report
              or takes the plea under advisement, then the Court is not bound to follow the
              sentence disposition or recommendation agreed to by the prosecutor.

       (D)    If t he Court chooses not to follow the plea agreement you will be allowed to
              withdraw from the plea agreement.

14.    Have you been promised by the Court, the prosecutor or by your attorney that you would be
       put on probation or that you would receive any other specific type of sentence in returngfor
       the plea that you are now offering?

15.    Have you ever been promised that if you plead guilty to this 'charge, you would be trea)ed
       more leniently than if you exercised your right to have a trial?

16.    Ha s anyone threatened you or attempted in any manner to force you to enter this plea?


(NOTE: Court must confirm with prosecutor and defense counsel whether either is aware of any
promises, threats, or inducements other than those already disclosed on the record)
                                              ll.c"
17.    fA)                              fuftyg ca a y u reallyarcguilty2
              Ar e y o offei gtaiapl aofgr
       (B)    H a v e you reviewed your Constitutional rights with your attorney and do you feel that
               it is in your best interest to plead~       at t his time?

       (C)    I s it your own choice to plead
                                           ~           ?
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 21 of 22




18.    (Defendant must now write out what he/she actually did in the commission of this offense.
       When - Where - What?)




19,    Th i s is your last chance. Are you telling the Court that you understand what you are doing
       in offering a plea of gnilfy and that you are voluntarily pleading gtnlrf because your are
       guilty?                n~                                          n~
20.    Doyou understand that if the Court accepts this plea that an appeal from the conviction and
       sentence pursuant to the plea will be by application for leave to appeal and not by right? You
       are not entitled to have counsel appointed at public expense to assist you in filing an
       application for leave to appeal or to assist with other postconviction remedies unless you are
       financially unable to retain counsel and, your sentence exceeds the guidelines, the plea is
       conditional, the prosecuting attorney seeks leave to appeal, or the Court of Appeals r the
       Supreme Court grants leave to appeal.

21.    Do you understand that if the Court accepts this plea, that you are giving up any claim that
       the plea was the result of promises or threats that were not disclosed to the Court during this
       plea proceeding, or that it was not your own choice to enter the plea?

(NOTE/ The Court must confirm with the prosecutor and defense counsel if they believe that the
Court has complied with Michigan Court Rules pertaining to the taking of a plea)
Case 4:20-cr-00336-DCB-LAB Document 29 Filed 08/31/20 Page 22 of 22




I represent to the Court that all of the foregoing questions have been read and explained to me by my
lawyer and that my answers are true and correct. I hereby waive my right to a trial by jury and freely
and voluntarily plead guilty'/ to the charge(s) of:
                      rtC.
      r                                       A        r' ssCref   Isn't ACe/S G n                i




                                                      Signature      efe ndant


Date of Signature


                 A
I,           4 /t-      /          , attorney for        W $~            ca          , hereby certify
thatI have explained to him/her the legal significance of his/her answers to those questions and that
the defendant signed this document in my presence and, I believe he/she understands what he/she
is doing.




                                                      Si   tu   of Defendant's Attorney

Rev. 7/02
